Case:21-01071-CDP Doc#:1 Filed:04/12/21              Entered:04/12/21 15:41:32 Page1 of 9




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO
                              The Honorable Cathleen D. Parker

 In re:                                             )
                                                    )
 BRET MATTHEW LAMPERES                              )        Case No. 21-10516-CDP
                                                    )
             Debtor.                                )
                                                    )        Chapter 7
                                                    )
                                                    )
                                                    )
                                                    )
 ANGELA MEAD, an individual; and MYLES              )
 MEAD, an individual,                               )        Adversary Proc. No.
                                                    )
             Plaintiffs,                            )
 v.                                                 )
                                                    )
 BRET M. LAMPERES, an individual,                   )
                                                    )
             Defendant.                             )
                                                    )
                                                    )
                                                    )

                 COMPLAINT OBJECTING TO DEBTOR’S DISCHARGE

        Plaintiffs, Angela and Myles Mead (the “Plaintiffs”), by and through counsel Berg Hill
Greenleaf Ruscitti LLP, hereby submit this complaint (the “Complaint”) objecting to the discharge
of Bret Matthew Lamperes (the “Defendant”), pursuant to Sections 523(a)(2) and 727(c)(2) of the
Bankruptcy Code and Bankruptcy Rule 4004, and hereby complain and allege against Defendant
as follows:

                              PARTIES, JURISDICTION, AND VENUE

       1.     Plaintiffs Angela and Myles Mead (collectively, “Plaintiffs”) are married
individuals who reside at 5515 Evangeline Drive, Windsor, Colorado 80550.

      2.       Upon information and belief, Defendant Bret M. Lamperes (“Lamperes” or
“Debtor”) is an individual who resides at 748 Mountain Avenue, Berthoud, Colorado 80513.



                                               1
Case:21-01071-CDP Doc#:1 Filed:04/12/21              Entered:04/12/21 15:41:32 Page2 of 9




      3.      Joli A. Lofstedt is the duly appointed Chapter 7 Trustee of the Debtor’s
bankruptcy estate (the “Trustee”).

       4.     This Court has jurisdiction over the above-captioned Chapter 7 bankruptcy case
(the “Chapter 7 Case”) and this adversary proceeding (the “Adversary Proceeding”) pursuant to
28 U.S.C. §§ 157, 1331, and 1334(b), 11 U.S.C. §§ 523 and 727, and F.R.B.P. 7001(4).

       5.      This Adversary Proceeding is a “core proceeding” pursuant to 28 U.S.C. §
157(b)(2)(J) and arises in and is related to the Chapter 7 Case.

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1409(a) because the
Chapter 7 Case was filed in this District and is pending before this Court.

                                GENERAL ALLEGATIONS

        7.       In or around 2010, Plaintiffs became acquainted with Debtor when he represented
Plaintiffs as a buyers’ agent in connection with the purchase of their home.

       8.     At all relevant times, Debtor was a licensed real estate broker in the State of
Colorado.

        9.       Debtor is a member and manager of Investments of Windsor LLC, a Colorado
limited liability company (“IOW”) with a registered place of business at P.O. Box 1304, Berthoud,
Colorado 80513, and a registered agent address located at 748 Mountain Avenue, Berthoud,
Colorado 80513.

       10.    The only other member and manager of IOW is Joseph R. Shrader (“Shrader”), an
individual who resides, upon information and belief, at 8510 Bruns Drive, Fort Collins, Colorado
80525.

        11.      In or around February 2017, Debtor approached Plaintiffs and encouraged them to
invest in a unit (the “Condo Unit”) in a residential condominium community development planned
for the Grasslands Park Subdivision (“the “Property”).

       12.     IOW was the developer of the residential condominium community development
(the “Project”).

        13.   Debtor recommended that Plaintiffs structure the purchase of their Condo Unit as
a $100,000.00 loan to Defendant IOW, which would be repaid by delivery of title to the Condo
Unit (the “Loan”).


                                               2
Case:21-01071-CDP Doc#:1 Filed:04/12/21               Entered:04/12/21 15:41:32 Page3 of 9




        14.    Debtor represented to the Plaintiffs that he would protect their interests in the
transaction and prepare all documentation necessary to protect their interests in the transaction,
including real estate documents to memorialize the transaction and Plaintiffs’ security interest in
the land being developed.

       15.     Debtor acted as a transaction broker in connection with the transaction.

        16.     Debtor, on behalf of IOW, provided Plaintiffs with documents regarding the
viability of the Project including, without limitation, an email dated March 16, 2017, regarding
IOW’s proof of funds for the Project.

       17.      On or about March 17, 2017, with the assistance of Debtor, Plaintiffs and IOW
entered into a contract memorializing the Loan and purchase transaction for the Condo Unit (the
“Contract”). The Contract is attached hereto as Exhibit A.

       18.     The Contract was executed on behalf of Plaintiffs by Mr. Mead.

       19.     The Contract was executed on behalf of IOW by Debtor.

       20.     The terms of the Contract included the following:

                   a. Plaintiffs provided the Loan funds to IOW;

                   b. the Loan would be evidenced by a promissory note and secured by a deed
                      of trust recorded by IOW or Lamperes or both;

                   c. the deed of trust securing repayment of the Loan would be recorded second
                      in priority to a construction loan (the “Construction Loan”) secured by the
                      Property;

                   d. the Property’s appraised value of $700,000.00 would be sufficient to secure
                      the Loan; and

                   e. the Loan would be repaid in full by IOW through IOW’s transferring to
                      Plaintiffs clear title to the Condo Unit, which was to be a condominium unit
                      in the second building of the Project.

       21.    Plaintiffs relied on Debtor’s representations that all the necessary documents had
been prepared and executed to protect their interests and would be recorded as promised.



                                                3
Case:21-01071-CDP Doc#:1 Filed:04/12/21                Entered:04/12/21 15:41:32 Page4 of 9




       22.     However, Debtor negligently or intentionally failed to provide a promissory note
and deed of trust to Plaintiffs, which were meant to provide security to Plaintiffs for repayment of
the Loan by acquisition of the Condo Unit.

         23.     Despite the representation by Debtor that the deed of trust securing repayment of
the Loan would be second in priority only to the Construction Loan, IOW subsequently obtained
loans in the amounts of $1,162,000.00 and $300,000.00, respectively, that were secured by deeds
of trust (collectively, the “Prior Liens”).

       24.     Debtor and Shrader signed each of the Prior Liens as a “managing member” of
IOW.

       25.     Debtor failed to notify Plaintiffs of the existence and amount of the Prior Liens
even though they collectively exceeded the $700,000.00 security value pledged in the Contract
and by Debtor.

       26.     Debtor and IOW encumbered the Property with several additional interests and
debts without Plaintiffs’ knowledge or consent.

       27.     The additional interests and debts are as follows:

                   a. Option Agreement dated August 17, 2017, by and between IOW and Clear
                      Sun Investments LLC, recorded in the real property records of the Weld
                      County Clerk and Recorder on October 30, 2017, at Reception No.
                      4348047;

                   b. Amended Deed of Trust dated October 27, 2017, and recorded in the real
                      property records of the Weld County Clerk and Recorder on November 1,
                      2017, at Reception No. 4348728, by which IOW increased the amount of
                      the first lien from $1,162,000.00 to $1,441,209.00;

                   c. Amended Deed of Trust dated March 23, 2018, and recorded in the real
                      property records of the Weld County Clerk and Recorder on March 26,
                      2018, at Reception No. 4385591, by which IOW increased the amount of
                      the first lien from $1,441,209.00 to $1,485,000.00;

                   d. Amended Deed of Trust dated May 3, 2018, and recorded in the real
                      property records of the Weld County Clerk and Recorder on May 4, 2018,
                      at Reception No. 4396157, by which IOW increased the amount of the first



                                                 4
Case:21-01071-CDP Doc#:1 Filed:04/12/21                 Entered:04/12/21 15:41:32 Page5 of 9




                       lien from $1,485,000.00 to $1,570,000.00 (collectively, the “Other
                       Encumbrances”).

        28.    At no time did Debtor record Plaintiffs’ security interest in the Property as promised
in the Contract.

        29.    In 2018, the first condominium building in the Project was complete.

        30.    Debtor represented to Plaintiffs that their Condo Unit would also be completed in
2018.

        31.    The Condo Unit was not completed in 2018.

        32.     Debtor represented to Plaintiffs that the Project was delayed, in part, due to a
restructuring of IOW and issues in obtaining Project approvals from the city.

       33.    Debtor continually assured Plaintiffs that construction of the Project was
proceeding and the Condo Unit would be completed soon.

       34.     Then, despite having known for several months that another lender had initiated
foreclosure proceedings against the Property, Debtor suddenly informed Plaintiffs in late Spring
of 2020 that the Property was subject to imminent foreclosure.

      35.      The promised deed of trust, second in priority, having not been created or recorded
by Debtor, Plaintiffs were unable to assert their security interest in the Property during foreclosure.

     36.     Thereafter, Plaintiffs became aware of an investigation by the Colorado Real Estate
Commission into Debtor’s actions with respect to the Project (the “Investigation”).

        37.    During the Investigation, Debtor admitted to, among others, the following facts:

                   a. $409,000.00 of IOW’s funds were transferred to Debtor’s business and
                      personal joint checking accounts;

                   b. $321,000.00 of IOW’s funds were transferred to Shrader, including
                      approximately $153,000.00, which Shrader used to purchase a personal
                      residence;

                   c. Debtor used IOW funds to repay personal loans, including a $15,000.00
                      check written to Debtor’s wife’s clothing store, commission checks to
                      brokers representing investors in the Project, personal expenses, vacations,

                                                  5
Case:21-01071-CDP Doc#:1 Filed:04/12/21                 Entered:04/12/21 15:41:32 Page6 of 9




                       and checks for earnest money deposits on properties that Lamperes was
                       attempting to personally purchase.

       38.     Plaintiffs did not receive the Condo Unit as repayment for the Loan.

       39.     Plaintiffs did not otherwise receive repayment of the Loan from IOW or Debtor.

       40.     On February 1, 2021, Debtor filed this Chapter 7 Case.

        41.    On February 3, 2021, unaware of the Debtor’s bankruptcy petition, Plaintiffs sued
Debtor, Shrader, and IOW in Colorado state court for claims relating to the above allegations,
including Negligence, Fraudulent Inducement, Fraudulent Misrepresentation, Civil Theft,
Conversion, Breach of Contract, Unjust Enrichment, Promissory Estoppel, Alter Ego, and
violation of the Colorado Consumer Protection Act. The state court case, which is Case No.
2021CV30072 in Weld County District Court, is subject to the automatic stay of this Chapter 7
Case and Debtor has not yet been served with a summons or complaint because of the automatic
stay.

       42.    On February 26, 2021, Debtor filed his Statement of Financial Affairs in this
Chapter 7 Case. In the schedules, Debtor lists Myles J. Mead as a Nonpriority Unsecured Creditor,
to whom he owes a debt of $100,000.

        43.     On March 2, 2021, an arrest warrant was issued for Debtor by the Weld County
District Attorney’s Office, charging him with Felony Theft, Money Laundering, Filing a False Tax
Return, and Tax Evasion for conduct related to other real estate and financial transactions that are
substantially similar to the conduct described above and involve, at least in part, the same real
estate development project.

        44.     On April 9, 2021, during the 341(a) Meeting of Creditors, Debtor stated under oath
that he would never have put the Plaintiffs’ security interest in the Property ahead of IOW’s
security interest – he always intended that the Construction Loan would have first priority and
IOW would have second priority, contrary to the plain language of the Contract. Lamperes further
admitted under oath that he never tendered a promissory note or recorded a deed of trust for
Plaintiffs as promised in the Contract.

        45.      The Contract, which is attached as Exhibit A, promises that the Plaintiffs’ security
interest would be second only to the Construction Loan. Thus, Debtor’s statement to the 341(a)
Creditors confirms that Debtor misrepresented his intention not to provide or record a secured
interest in the Property on behalf of Plaintiffs despite his representations and the plain language of
the Contract to the contrary.


                                                  6
Case:21-01071-CDP Doc#:1 Filed:04/12/21                 Entered:04/12/21 15:41:32 Page7 of 9




        46.    Debtor’s misappropriations of Loan proceeds and IOW funds for personal use
demonstrates that (a) IOW is an alter ego of Debtor; or (b) Debtor’s representations to Plaintiffs
that they were making a Loan to IOW and not Debtor personally was part and parcel of his
fraudulent scheme to obtain the Loan proceeds for personal use.

                                     FIRST CAUSE OF ACTION
                             (Denial of Discharge – 11 USC § 523(a)(2)(A))

       47.     Plaintiffs reallege and fully incorporate herein by reference all allegations
contained in the preceding paragraphs.

       48.     Debtor induced Plaintiffs to enter into the Contract through false pretenses, false
representations, or actual fraud.

        49.     Debtor represented to the Plaintiffs that he would protect their security interests in
the transaction, prepare and deliver all documentation necessary to protect such interests, including
the preparation and recording of the deed of trust securing second priority of the Loan against the
Property.

      50.     Debtor failed to provide a promissory note or deed of trust to Plaintiffs, which were
promised to document and secure to Plaintiffs the repayment of the Loan or acquisition of the
Condo Unit.

       51.      Plaintiffs reasonably relied on Debtor’s representations.

        52.    As a result of Debtor’s false pretenses, false representations, and/or actual fraud,
Plaintiff was damaged in an amount to be proven at trial.

       53.    Therefore, discharge of Plaintiffs’ claim against Debtor should be denied pursuant
to 11 U.S.C. § 523(a)(2) based on Debtor’s having committing acts proscribed by 11 U.S.C. §
523(a)(2)(A).

                               SECOND CAUSE OF ACTION
                         (Denial of Discharge – 11 USC § 523(a)(2)(B))

       54.     Plaintiffs reallege and fully incorporate herein by reference all allegations
contained in the preceding paragraphs.

       55.      Debtor obtained proceeds of the Loan through use of a written statement that was
materially false respecting Debtor’s financial condition, on which Plaintiffs relied, and that Debtor
caused to be made with the intent to deceive.
                                                  7
Case:21-01071-CDP Doc#:1 Filed:04/12/21               Entered:04/12/21 15:41:32 Page8 of 9




        56.    The statements made by Debtor regarding financial conditions are statements that
a party making the Loan would normally rely on in making a decision to loan funds, and, therefore,
are material.

       57.     Plaintiffs reasonably relied on the statements of Debtor’s financial condition.

        58.      Therefore, Debtor’s discharge should be denied pursuant to 11 U.S.C. § 523(a)(2)
as to Plaintiffs’ claim, for Debtor having committed acts proscribed by 11 U.S.C. § 523(a)(2)(B).

                                THIRD CAUSE OF ACTION
                   (Request for Trustee Investigation – 11 USC § 727(c)(2))

       59.     Plaintiffs reallege and fully incorporate herein by reference all allegations
contained in the preceding paragraphs.

        60.     Debtor was arrested on March 2, 2021, and charged with Felony Theft, Money
Laundering, Filing a False Tax Return, and Tax Evasion for conduct related to real estate and
financial transactions that are substantially similar to Debtor’s conduct toward Plaintiffs.

        61.    Plaintiffs reasonably believe that Debtor’s inducement of the Loan to Debtor’s alter
ego was part of the same scheme or plan that resulted in Debtor being charged with the foregoing
crimes and asks that the Court order the Trustee pursuant to 11 U.S.C. § 727(c)(2) to examine the
acts and conduct of the Debtor to determine whether a ground exists for denial of discharge.

       WHEREFORE, Plaintiffs Myles and Angela Mead respectfully request an order directing
the Trustee to investigate Debtor’s conduct to determine whether a ground exists for denial of
discharge, and further requests that the Court deny discharge of Plaintiffs’ claim against Debtor
on grounds that Debtor obtained the $100,000 loan at issue by false pretenses, false
representations, and/or actual fraud.


       Respectfully submitted this 12th day of April, 2021




                                                8
Case:21-01071-CDP Doc#:1 Filed:04/12/21   Entered:04/12/21 15:41:32 Page9 of 9




                                  BERG HILL GREENLEAF RUSCITTI LLP


                                  s/ Patrick M. Haines
                                  ________________________________________
                                  Patrick M. Haines, Colo. Bar. No. 38970
                                  Elizabeth M. Froehlke, Colo. Bar No. 45800
                                  1712 Pearl Street
                                  Boulder, CO 80302
                                  Phone: (303) 402-1600
                                  Fax: (303) 402-1601
                                  Email: pmh@bhgrlaw.com
                                  Email: emf@bhgrlaw.com

                                  Attorneys for Angela and Myles Mead




                                    9
